Apppeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered May 14, 2002, convicting him of gang assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of gang assault in the first degree (see Penal Law § 120.07; Penal Law § 20.00). Contrary to the defendant’s contentions, the testimony provided by two separate prosecution witnesses supports this conclusion (see People v Mercer, 17 AD3d 607 [2005]; People v Gonzalez, 3 AD3d 579 [2004]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions, raised in his supplemental pro se brief, either are unpreserved for appellate review or without merit. Florio, J.P., Krausman, Lifson and Lunn, JJ., concur.